OFFICE   OF THE ATIORNEY            GENERAL     OF TEXAS
                                AUSTIN




Ronorsba*rohn 8. 8hook
Crlmiml’Dt8triot       Attom~
Sal Antoao,      Taxa8    _

rm8r 8iri


                                                           ab8ontoa   VOW8
                                                      uhloh voting
                                             08 h8~0 b0.a aa0ptOa




                        otltw ha8 h@rOtOiOra        boon    followed or
                       0 p~~8i4hg     Orrt0Or in l8Oh g8-eoin0t
                       on         the rot. aa shown by the
                            the maohinr
                  o&s,      bet-on  tha
                                  hours of two and three
      o'olook as~poovldod br law.   xt i8 our oplnlon  that
      those rote8 should bo oountad and tabulated   a8 the
      otatut* ProvMao."
            Absentee  Voting ia a OOWtty where Voting maOhinO8
ara adopted for    use ia oontrolled by Sootion 7 of Artiolm
Honorable Joha R. Shook, Page 3


89978, Revi8ed awl   3tatute8 0r Texae (arremended, Aats
1937, 46th Lee., 3u.d0. S., p. 1933, Ch. 6.9,8 31 AQta
1939, 46th Leg., P. 301, 9 it).'
            Thfr statute aqnmm8  the authority oharged with
holding en   lleotion, in WmUtfO8 In whloh voting mohiner ale
‘adopt*6 ror U80, to detenlne by proper re8olution and/or
 order whothar or not voting meahlnes &all be ured rot the
 oa8ting a? 8brentieavote8. It mEa8   in part a8 rOiiOW8:

            i6ootloa 9.     "Absentee Voting. -- fn OOUllti68
     in whloh voting luiOhflr8are adopted ror UOO, the
     etathority    ohaxged with holding enbleatidn ahall
     wlthlm    itB  bt8OXebiOit  aeterldno by proper rewlu-
     tion eeQ/or 03tdu:whsther or not voting ~aohin~r
     8hfiu be UHd iOr the -8tiw          Of abeetee vote8 et
     moh eleotlon. . . ."
           Ii it i8 determlned that the oaatlng of eb8entee
VOtb8 #ha11 be by the II80 Or VotiIl&~Ohior,8, the tabulation
Or eUOh V&68   i8 001~~O~iOd by the i6kloriUg prOviSiOu8 Oi
the 8t8tut.s
                . and if itbe deterplinrdby rruohauthor;
     ity t&*vothlg    maahine8
    -1ng of abrrotee VOtO8
                               rhall be used for the oast-
                           at suoh eleotlon, a voting
     B~ohine Or~BaOhine8 8h611 be plaoed in the Comty
     Clerk's ofrim, li an eleatlon held at the lXpanSO
     0r the oauntJ',or ir a primary eleotion, and if a
     city or town eleatlon in tha orrio 0r the city or
     town 8eoret8ry end ir a sohool distriot or other
     eleotion, In a publio plaoe deelgnatod within tho
     bounderie Oi 8UOh dirtriot or eleotion, with the
     ballot ot the lleotlon thereon as required by law
     and thO8e entitled under the law, ahall oest their
     vote on ruoh maohlne or luOhiue8 a8 the 0880 may be,
     under the 18~8 n6t applloable to abesntse votfngl
     lxoept that the maohlne or maohlnea ehell be sealed
     et the 0108e or the dW8    voting In the prosenoe or
     authorloed watohlrn, Of all pormps interested, if
     any, and auoh seal ah811 he brow     in the presence ot
     suoh authorlzsd mtohere, lr any, tho followin morn-
     ing when votisg shall begin by the pernon authorized
     by lew and Oherged aa ~tha euthorlty  holding such eleo-
Honorable John B. Shook, Peg8 3


     tion.   when abaantee voting la legally txmoluded
     at IIEllaotfon or primary eleotion, auoh rotlag
     meohiner ahell be loaLe    end aeelad In the mmar
     pre8oribed for preolnota, to ba kapt inteot until
     7 A.M. at the de of the obotion or prinary eleo-
     tion, at whIoh t3ne the mechine or meohiner ahell
     be opened and the~vote OaW6886d by the Xleotion
     Board holdine euoh eleotion ea provide& by law, and
     If a prlmary eleotlon, by the Chairmen and the Ereo-
     utile 8ooreter~  of the ISxeoutlveCommittee oi the
     pollbloel party holding 89116,urb tha reoultr of 8uoh
     ouiva88   rhell be returned   by 868llng end bellvertng
     MY   to  the proper euthorlty a8 provlded’by lew and
     auoh remlt8 end/or return8 ah@11 be tabulated and
     qa~88rad   ln th eso memanner lna ~to ( e thwe
                                                  ith
                                                    r th e
    tkbuletion end oenreaaing Of the r8turM t?oP other
    rot14 preoinot8; however, Rrorlded  that the reault8
    of 8UOh 6b86nt88 vote8 ahell not be 8nSouBoed OP
    made jiubliountil eftar 7 P.M. 0r the d87 0r the aleo-
    tion, or primary eliotion, when auoh reatit8 8h8u ba
    asnouaoed and made publlo together +lth tha genaral
    remltrrof the elaotlon by proolemetion02 usie 88
    pro?ided by law. upon suoh maohtna.~and/orMOhill88
    in use ror absantae voting bolng opanad end the v&e
    oanvaPaed, the came 8hall be lame&Uately pr8parad end
    8et ror voting as provided by law and ah11 be U8ed.
    ii neoe88ery, in any voting plpeoinotof raid aleotlon
    or prImmy eleotlon, then bafng held. . . .*
          U, however, the euthorrityoherged with holding an
aleotion ahall progerlp determine tlmt absentee rotas ah611 be
oeat by a mpar ballot, the Oountlng of auoh vote8 la oontrolled
by the r0ii0ting provlrlooa 0r the 8tetuter
          *should the authority oharged with holding en
     lleotlon determine by auoh re8olutlon a8 above pro-
     vfdad, that absentee votea oaat~et ruoh lleotlon be
                paper bellot then end In auoh event the
     ,"%oxtF   charged with iold&   auoh eleotion ahah pro-
     vide a ballot ror the oacltln&or ebaenteo voter a8
     pre8arrfbedsad rovlaed b the mar81 law8 epplloeble
     to alectIone9euB to abaentee vo& lug and those entitled
     under tho law ahell cast their vote by auoh ballot  under
     the laws appllcebls to absentee votillpt,govIdIn8, how-
Honomble    W&n   R. iihook,m$e   4


     ever, that on the Bay 0r suoh oleotlon ax&Qin the
     pfe8enormoi the eleatlon otfloerr one of the judge8
     Of lleOtlOn8hall, betwoanthe   hours or E p.m. and
     b p.m. open the carrier envelope only a8 provided
     br the law8 lpplioeble to abaoatee votiag, macipnce
     aeoh end every one oi the @lootera* name8 and oampare
     the 8%@SatUra upon the lpplloation with the $natre
     upon the 6?tldavlt on the ballot  envelope.
     the llrotioa judge8 @ad the errldav~ta dul7 lx8outed,
     that the lpplloent Is a duly qU8lifiOd llb o to or
                                                     r the
     pr@Oinot and that he h68 not voted in parwn et ,#a%d
     tiaotion,  they 8ha11 open the envelope wntai.nlng the
     lleotor*8 ballot    In 8uoh manner es not to deieee or
     drlrtroy the erridavit   thereon, take out the ballot
     thereia oontainsd in the preaeaoe of the watohare, it
     8ny, aithout parnittlng mime to be unfo d8d or l8min-
            mob lb8ent~o ballot ah611 theraup b bo lndmaed
     g*tlke preridlqg orrioer      or 8uoh votiry'~prioinot   in
     auah lleotion end depo8ited In en ‘Abaaattie Ballot         Box*,
     juovid~      r0r auoh purpose and the am* 0r e8oh alaotor
     Voting   8Wh   ab8OdOO   ballot shall be en%ered in t km poll
     list and numbered th8 8-6 a8 it ha had been prewnt
     and voted in person a8 8uoh 6baontea ballot8 are de-
     poalted   in tieidabsentee ballot box. Artor all suoh ob-
     #onto@ ballot8 have bean depoaltrd in ruoh ebauntee
     ballot box, the orriaer8      or auoh oleotlon 8h8l.lde8ig-
     net@ 8uoh of their number 88 will not Interfere        wkth
     tho oninterrupted u8e or voting maohim          by the voter8
     during 8ald eleotlon, to thereupon imunedIat@lyprooar@
     to opon 8UOh abaantee ballot box, oount and/or tally
     luoh ab8mlteo ballote, and return the 0enve8a therroi
     together with tha oenvaaa and returns of the voter
     oaat on voting maohiaea~.andon tho lorma 68 ~ovlded
     by law. suoh tally      end/or oount of auoh aboeuta@ ballot8
     shall be oompleted land be aval&bla for the makin@ of
     :;;~~mettha        time or the oloaIn$ of the polls at auoh
              . . . .*
           ??aoonatrue your letter a8 eoaklng the oplnlon of thi8
~pertmant    upon the .0poirl0 que8tion.or whethereb8entee vote8
imsrbe lndioeted on a voting nurohlne wbm absentee ootiEg by
pepor ballot   has been properly authorized.
          In 8UOh situation the statute dOa       uot, In   our   op%n-
Ion, authorize the uee ot voting maohIlw8.
.
    Eonarable John R. Bhook, Page b




               xt is  0     ve6 that the e tatute proiidm, after the
    abmntee vote8 ha        ooa Qepoeited in an vabaentee ballot box*,
    that *the offlosrs o? suoh bleation ahall deiegmte euoh of
    their nwaber as 1111 not interfere wlth,tho uninterrupted use
    or voting maohiner by the ootere during baia lleotion, to
    thereupon,lsmediatoly iPm%M       to open euoh abmntee ballot
    bm.   oount and/or tally auah absentee vote& and return the
    aanvaee therea? together w%th the eanvaee a&d retura of the
    votem oast on .votlng,maohlnes and on the fanam es protlded by
           6 h t lly and/or ocun~3,of luoh abeentee b 11 t       hall
    6?ioanp&mlaand~     be evailable lor’the making of rtt.dni~ Xt tlm
    time or the olosfhg or the poll8 et such eleotlon.* (mphad~
    oura. )

               Theeb provlsionrof the atatute contemplate the oouut-
    1ng of abwntee votea when east by a paper ballot, eeparata
    aad apart rrom the ta~ulatlon. oi the votes oart on voting ma-
    chines 011 elootion day, the2 such tabulation shell be prerrented
    on iormo a8 provided by law, end that It ohall be evallsble alrd
    oompleted at the time or the eloeiug of the poll8 at euoh eleo-
    tion.
              The statutory’ direction thet *the orriorre or $.Jh
    lleotion ahall deeighato euoh or,their number as aill not in-
    terrere with the uninterrupted use ot votlng maohiner by.the
    voter8 during raid eleotlon* is, it Sr believed, merely a re-
    quireuent that the personnel oZ the oriloere holding the &SO-
    tloa shall not be reduced to the point of Snterferenoe dth
    the .uulnterrupted use or voting maohinea by the votere on the
    day of the eleotion.by reason of the absenoe of those engaged
    in oounting the absentee votes. lt 16 the personnel or the eleo-
    tlon orfloere that shall not be reduosd to suoh point rather
    then the uunber of voting neohlnes available to the voters, and
    therefore does not lndloate a legislative ~requirement that the
    voting naohines are to be used in the tabulation or ebaentee
    voter when suoh votes were caet by a paper ballot.       .
              Aooordingly, you ore reeimotrullp advised that it is
    the oplnlon of this De artment that votiog maohinee may not be
    used in the oount I%3 0 absentee votes cast by paper ballots is
    oountlso where vo $ing machines
                           p        are adopted for u%e, when, PUS-
    euant to Seotlon 7 of .%rtlole%997a, as emended, the euthorlty
    cherged with holdi~hg,the election has deterrnihedthat absentee
                                                                870

Honorablr John R. Shook, Page 6


Totem at auoh lleotioa aball,be oaat bJia paper ballot.
The oountlng and oanvaaa thereof aust be separate and apart
rrca mat 0r the votes oast on eleotion day by the ui3eof
the v&&n& maohfnas, and in the mennet provfded for in the
                      herd&above.
statute rnd tlIae~saa)(I
                                        Your8 very   truly

                                   ATTORNBY W3XFiAL OF TiCXAS




            APPROVEDOCT 10, 1940
             xL---+u~---J
            ATTORNEYGENEX3AL
                           OF TEXAS